BLAND,' P. J.
A motion to quash an execution issued on a revival judgment in the above entitled cause was sustained, from which ruling Holt, the execution plaintiff, appealed. The judgment was revived on a petition and ordinary summons, and was by default. As we held in Armstrong ,v. Crooks, decided at this term, the judgment of revival is void because by default and not on scire facias. Eor the reasons stated in the latter case, the judgment of the circuit court is affirmed.
Judge Bond concurs; Judge Biggs dissents.